Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)1-5,9-10,13 are rejected under 35 U.S.C. 102(a)(2) as being Gill et al  by 2020/0023782.
Regarding claim 1, Gill et al disclose a vehicle having a rear seat storage arrangement, the vehicle comprising: a floor; a seat including a seat bottom,22 rotatably coupled to a seat back,20; and an underseat storage system removably coupled to the floor below ,42 the seat bottom, the underseat storage system including a storage bin and a lockable lid fig.7 defining an interior storage compartment, wherein when the seat bottom is rotated upward into a storage access position, access is provided to the underseat storage system, and when the seat bottom is rotated downward from the storage access position into a seating position, access to the underseat storage system is prevented, and wherein 

the lockable lid includes a latch 162 configured to selectively lock to prevent access to the interior storage compartment and thereby facilitate preventing access for removably uncoupling the underseat storage system from the floor coupled to the vehicle floor such that the underseat storage system can be selectively removed from the vehicle and utilized as a portable storage device.fig.10eRegarding claim 3, Gill et al disclose the vehicle of claim 2, wherein the underseat storage system is removably coupled to the vehicle floor with a plurality of fasteners,94.Regarding claim 4, Gill et al disclose the vehicle of claim 3, wherein the floor defines a footprint sized and shaped to receive fig. 8b and locate the underseat storage system within the vehicle such that a first plurality of apertures formed in a bottom of the storage bin substantially align with 
a second plurality of apertures formed in the floor, wherein the first and second plurality of apertures receive the plurality of fasteners.Regarding claim 5, Gill et al disclose the vehicle of claim 2, further comprising a carrying handle,106 coupled to the storage bin to facilitate carrying the 
Regarding claim 9, Gill et al disclose wherein the lid comprises a first lid,70 and a second lid 72 rotatably coupled to the storage bin.Regarding claim 10, Gill et al disclose the vehicle of claim 9, wherein the underseat storage system further comprises a plurality of locating tabs, 130,132,134 formed on an inner surface of the storage bin,48 the plurality of locating tabs configured to removably receive a divider therein such that a user can customize a number and size of smaller storage compartments defined within the storage bin.Regarding claim 13, Gill et al disclose the vehicle of claim 9, wherein the vehicle seat is a 60/40 split seat, and the first and second lids are a 60/40 split corresponding to the 60/40 split seat, Fig 4.
Subject Matter
Claims 7- 8 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

s 14-18 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINEL E ROMAIN whose telephone number is (571)270-7013. The examiner can normally be reached 6:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PINEL E ROMAIN/           Primary Examiner, Art Unit 3612